DETAILED ACTION
Allowable Subject Matter
Claims 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant amends the claims to recite “deriving a first scaled transform coefficient for a first coding unit within the first slice of coding units using the quantization parameter; … modifying the quantization parameter from the initial quantization value at the start of the first slice of coding units for a subsequent slice of coding units, using a delta value stored in association in a header of the subsequent slice.”  Although prior art teaches that the industry standards such as H.264 and MPEG are flexible with respect to where in the video hierarchy to store initial and delta quantization parameters, under these standards slices are defined to be coded independently of each other, that is, each slice is coded without referencing data from another slice.  The claims define subsequent slices as dependent on the data in the first slice, thus they deviate from the definitions which are used under the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.